Citation Nr: 0620435	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-25 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
including due to inservice exposure to herbicides.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.

This case came to the Board of Veterans' Appeals (Board) from 
a November 2002 RO decision that denied, in pertinent part, 
service connection for diabetes mellitus, including due to 
inservice exposure to herbicides.


FINDINGS OF FACT

1.  The veteran was not treated for diabetes mellitus in 
service, or within one year of leaving service.

2.  The veteran currently has diabetes mellitus, type I, 
which began years after his active duty service, and was not 
caused by any incident of service, including inservice 
exposure to herbicide agents.


CONCLUSION OF LAW

The veteran's diabetes mellitus, type I, was not incurred in 
or aggravated by active military service, and may not be 
presumed to have been so incurred, including as a result of 
inservice exposure to herbicide agents.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the veteran's claim.  

Service connection may be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection for certain chronic diseases, including 
diabetes mellitus, will be rebuttably presumed if they are 
manifest to a compensable degree within the year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The veteran is seeking service connection for diabetes 
mellitus.  He attributes this condition to his inservice 
herbicide (Agent Orange) exposure.  At his hearing before the 
RO in September 2004, the veteran testified that he was 
diagnosed with diabetes mellitus sometime around 1969 or 
1970.

The Board notes that the veteran was previously denied 
service connection for diabetes mellitus in a Board decision, 
dated in June 1986.  The Board's decision, however, did not 
address whether the veteran's diabetes mellitus was secondary 
to inservice herbicide (Agent Orange) exposure; and had not 
considered the subsequently expanded presumption of service 
connection under 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed during such 
service to certain herbicide agents (e.g., Agent Orange).  In 
the case of such a veteran, service connection for listed 
diseases will be presumed if they are manifest to a 
compensable degree within specified periods, including Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes) any time after service.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Historically, the veteran served on active duty in the Army 
from December 1965 to December 1967, including service in the 
Republic of Vietnam.  The veteran's enlistment examination, 
performed in December 1965, noted that his eyes and endocrine 
system were normal.  A urinalysis was negative for albumin or 
sugar.  Uncorrected distance vision was 20/20 bilaterally.  

A review of the veteran's service medical records is 
completely silent as to any treatment for or diagnosis of 
diabetes mellitus.  In February 1967, the veteran was treated 
for complaints of low back pain and a three-day history of 
dark urine.  The report noted an impression of possible 
hepatitis.  He was subsequently hospitalized and diagnosed 
with infectious hepatitis.  A medical history report, taken 
pursuant to his discharge examination in November 1967, noted 
the veteran's reported history of albumin in the urine when 
he was 15 years old.  The veteran's discharge examination, 
noted that his eyes and endocrine system were normal.  A 
urinalysis was negative for albumin and sugar, and the report 
listed his uncorrected distance vision as 20/20, bilaterally.

Post service medical records, beginning in December 1972, 
revealed the veteran was hospitalized for complaints of dizzy 
spells of two weeks duration.  A urinalysis disclosed that 
his sugar level was three plus.  The hospitalization report 
noted a final diagnosis of diabetes mellitus.  A treatment 
summary letter, received in October 1985, from the veteran's 
private physician, J. Santiago-Vigo, M.D., noted that he had 
treated the veteran from January 1974 to November 1978 for 
diabetes mellitus, insulin dependent.  The report noted that 
the veteran had been diabetic since 1973, and that he was 
taking isophane insulin, including 45 units in the morning, 
and 30 units in the afternoon.

A VA physical examination, performed in January 1984, noted 
that the veteran continued to take isophane insulin for his 
diabetes mellitus.  The report concluded with a diagnosis of 
diabetes mellitus, insulin dependent, with fatty liver.  A 
treatment report, dated in July 1991, noted an impression of 
insulin dependent diabetes mellitus.  

In February 1993, a VA examination for diabetes mellitus was 
conducted.  The report of this examination noted that the 
veteran continued to take insulin for his diabetes mellitus, 
and that his blood glucose levels usually range from 120 to 
150.  Following a physical examination, the report concluded 
with a diagnosis of diabetes mellitus, insulin requiring.

In April 2002, the veteran was hospitalized due to 
disorientation.  He was found to have uncontrolled blood 
sugar and hypercalcemia, which corrected with aggressive 
hydration.  He subsequently developed necrosis on the right 
toes, which spread to his right foot.  In May 2002, he 
underwent a right leg above the knee amputation.  In August 
2002, he underwent a total left foot amputation due to severe 
peripheral vascular disease.

In July 2002, the veteran underwent a VA examination for 
diabetes mellitus.  The report noted that the veteran was 
presently taking 50 units of insulin in the morning and 10 
units at night.  The report concluded with a diagnosis of 
diabetes mellitus, type II, insulin needed with vitreous 
hemorrhage, glaucoma and cataracts.  It also noted diagnoses 
of vasculopathy with gangrene and amputation of the right 
leg, and arterial hypertension.  

In May 2004, a VA examination for diabetes mellitus was 
conducted for the purpose of determining whether the veteran 
has diabetes mellitus, type 1 or type 2.  The VA examiner 
noted that the hospitalization documents of the veteran's 
initial episode of diabetes in December 1972 were found in 
his claims folders, and showed evidence that the veteran has 
tested positive "large" for ketones in the presence of 
glycosuria and hyperglycemia.  The VA examiner noted that 
this is evidence of type 1 diabetes mellitus where because of 
lack of insulin patient is unable to metabolize glucose and 
burns his own fat.  This will result in elevated blood 
glucose, elevated urine glucose, and the presence of acetone 
or ketones bodies from fat metabolism initially found in the 
urine and in the blood.  The VA examiner noted that a 
diagnosis of diabetes mellitus, type 1, depends on evidence 
of lack of insulin as demonstrated by ketonuria in the 
presence of glycosuria and hyperglycemia.  The VA examiner 
then concluded the report with a diagnosis of diabetes 
mellitus, type 1.  

In support of his claim, the veteran submitted internet 
articles on diabetes mellitus, types I and II.  The articles 
noted that Type I diabetes was insulin-dependent diabetes 
mellitus, and that it was also called juvenile-onset diabetes 
mellitus.  The article noted that without insulin to move 
glucose into cells, blood sugar levels become dangerously 
high, a condition known as hyperglycemia.  The article noted 
that this condition usually occurs in people younger than 30 
years of age, but can occur at any time.  The articles 
described diabetes mellitus, Type II, as non-insulin 
dependent diabetes mellitus.  

In this case, the veteran served in Vietnam, and thus is 
presumed to have been exposed to herbicide agents, including 
Agent Orange.  However, the evidence of record shows that the 
veteran is currently diagnosed with diabetes mellitus, type 
I, which is not entitled to a presumption of service 
connection based upon inservice exposure to herbicide agents.  
In making this determination, the Board acknowledges that the 
veteran does have some records which list diagnoses of 
diabetes mellitus, type II.  These diagnoses, however, appear 
to be simply noting the veteran's narrative history of his 
condition, and not based upon any interpretation of 
laboratory findings or the veteran's history of treatment 
records.

As noted above, the VA examiner in May 2004, based upon a 
complete review of the veteran's claims folders, opined that 
the veteran has diabetes mellitus, type I. The VA examiner 
provided a strong underlying basis for this conclusion, which 
appears to further be supported by the medical articles 
submitted by the veteran.  

While the veteran has alleged that he currently has diabetes 
mellitus, type II,  related to service, he is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause. Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The Board finds that the preponderance of the evidence of 
record is against a grant of service connection for the 
veteran's Type I diabetes mellitus, as either directly 
related to service, or related to exposure to herbicides 
agents in Viet Nam.  Treatment for this condition is not 
shown for more than one year after his discharge from the 
service.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply, and 
the claim must be denied. See 38 U.S.C.A. § 5107(b) (West 
2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


Duty to Notify and Assist

VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's letters, beginning in May 2002, rating action, 
statements of the case and supplemental statement advised the 
veteran what information and evidence was needed to 
substantiate his claim herein and what information and 
evidence had to be submitted by him, namely, any additional 
evidence and argument concerning the claimed conditions and 
enough information for the RO to request records from the 
sources identified by the veteran.  The documents also 
advised him what information and evidence would be obtained 
by VA, namely, records like medical records, employment 
records, and records from other Federal agencies.  Thus, the 
Board finds that the content requirements of the notice VA is 
to provide have been met.   

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Also, the appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, to respond to VA 
notices, and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Thus, the Board considers any defect in the timing of the 
notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The veteran has also received 
multiple VA examinations for consideration in this matter.  
Thus, the Board considers the VA's duty to assist is 
satisfied.   

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
Even though the notice was inadequate on these two elements, 
there is no prejudice in issuing a final decision because the 
preponderance of the evidence is against the veteran's claims 
for service connection.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.

In the circumstances of this case, VA has satisfied its 
duties to inform and assist the veteran at every stage of 
this case as it pertains to the claim herein adjudicated.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  


ORDER

Service connection for diabetes mellitus is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


